Tart, O. J.,
dissenting. I dissent for the reasons stated in my concurring opinion in Mangan v. Hopkins (1956), 166 Ohio St. 41, 42, 138 N. E. 2d 872.
However, if the majority of this court is going to overrule that case and reverse the judgment in the instant case, I believe it is unfortunate that they do not also overrule Bynner v. Jones (1950), 154 Ohio St. 184, 93 N. E. 2d 687, and thereby relieve those who should be guided by our decisions from the impossible task of endeavoring to find some reasonable ground for distinguishing that case from this case.
Every reason advanced in support of the decision being rendered in the instant case would require a decision in the Bynner case other than the decision there rendered. In that case, “the body of the petition contains a statement that [one who had been there named in the caption of the petition and in the precipe only as an individual] was appointed executor.” Furthermore, in that case, the one so named “in his answer * * * expressed no reservation that he was not answering in the fiduciary capacity of executor.” He even admitted therein “the truth of” the allegation “that he” was “the executor.”